Citation Nr: 0613249	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to May 14, 2004, 
and to an evaluation in excess of 50 percent for PTSD prior 
to March 23, 2005.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO in Denver, Colorado, that granted service connection and a 
30 percent rating for PTSD, effective May 17, 2001.  A Board 
decision of January 2004 denied an effective date earlier 
than May 17, 2001 for a grant of service connection for PTSD.  
The Board remanded to the RO the issue of entitlement to an 
increased initial rating for PTSD.  

In a rating action of April 2005, the RO increased the rating 
for the veteran's PTSD to 50 percent, effective May 14, 2004. 
In August 2005, the Board again REMANDED this appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The RO thereafter assigned a 100 percent rating for 
PTSD, effective March 23, 2005, in a rating action of 
December 2005.  


FINDING OF FACT

The veteran was gainfully employed prior to March 23, 2005, 
but his PTSD resulted in severe social and industrial 
impairment due to memory impairment, depression, poor 
concentration, questionable insight, and questionable 
judgment.


CONCLUSION OF LAW

The criteria for a 70 percent initial rating for PTSD have 
been met, prior to March 23, 2005. 38 U.S.C.A. § 1155 (West 
2002):38 C.F.R. § 4.132, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. However, in 
view of the decision below that assigns a 70 percent rating 
from the date of service connection to the grant of a 100 
percent rating in March 2005, the Court's decision in 
Dingess/Hartman v. Nicholson, supra, is moot in regard to 
this issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in December 2001 and 
another such letter in January 2004.  These letters, in 
conjunction with the statement of the case and the 
supplemental statements of the case described the law and 
regulations governing, and described the type of evidence 
necessary to establish the veteran's claim for an increased 
initial rating for PTSD.  These documents also informed him 
of who was responsible for obtaining what evidence. Also, the 
December 2001 VCAA notice letter specifically told the 
veteran of the need to submit all relevant evidence and 
information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the initial VCAA notice letter was sent to the 
appellant prior to the initial rating action currently being 
appealed. Since the VCAA notices came before the initial 
adjudication, the timing of the notice did comply with the 
requirement that the notice must precede the adjudication. 

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has received several VA 
examinations and received considerable VA treatment over the 
applicable period and that the reports of these evaluations 
and treatment have provided sufficient relevant evidence 
regarding his current claim for an increased rating.  
Accordingly, the Board will now adjudicate this claim based 
on the evidence of record.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Under the criteria for rating PTSD which became effective on, 
and subsequent to, November 7, 1996, a 30 percent evaluation 
is assigned for symptomatology resulting in occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep disturbance, and mild memory loss (such 
as forgetting name, directions, and recent events). A 50 
percent evaluation is assigned for symptomatology resulting 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of mood 
and motivation; difficulty in establishing and maintaining 
effective work and social relationships. A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation is assigned 
when a psychiatric disability results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130.

The record indicates that the veteran was employed for 
several years as a warehouseman and maintenance worker, but 
lost his job in June 2005.  It is indicated from the record 
that these jobs involved repetitious and easily learned 
tasks.  Over the course of the years from 2001 on the veteran 
has been clinically noted to have severe problems with memory 
and concentration. The veteran has also been frequently 
depressed and has had very poor judgment, limited insight, 
and frequent problems with confusion.  His Global Assessment 
of Functioning (GAF) scores have typically been reported to 
be in the low 50s during the period from 2001 to 2005.  GAF 
scores in such a range are indicative of severe occupational 
impairment and the clinical record frequently described the 
veteran's psychiatric symptoms due to PTSD as severe.  
Therefore, the veteran's PTSD symptomatology from the 
effective date of service connection for PTSD to the 
effective date of his 100 percent rating for PTSD has 
approximated the degree of severity warranting a 70 percent 
disability rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999). However, since the veteran was steadily employed 
during the entire period in question, a 100 percent rating 
prior to March 23, 2005, is clearly not for application.  

ORDER

A 70 percent rating for PTSD prior to March 23, 2005, is 
granted.  


____________________________________________
WARREN W. RICE, JR
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


